MEMORANDUM
The only question presented by this appeal is determined by Whittington v. Davis, 221 Or 209, 350 P2d 913, decided today. Like Whittington, this was an action for personal injury resulting from an automobile accident. Shortly after the accident defendant removed himself from the state. The plaintiff failed to take advantage of her right to obtain service of summons on the defendant as permitted by ORS 15.190 until after more than two years had expired. The court submitted the case to the jury and a verdict was given plaintiff. The court then entered a judgment n.o.v. Plaintiff appeals. She acknowledges that the only issue is the tolling of the statute of limitations by defendant’s absence from the state. The Whittington case decides the issue. The judgment is affirmed.